Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered October 12, 1995, which denied defendant’s motion to vacate his default in opposing a motion for summary judgment in lieu of complaint, unanimously affirmed, with costs.
Defendant has not demonstrated a reasonable excuse for the default, since he has failed to raise any genuine dispute as to the fact that that he was properly served with the summons, notice of motion and affirmation (see, Essex Credit Corp. v *290Tarantini Assocs., 179 AD2d 973). The affidavit of service states that the papers were served on a certain date at defendant’s home address on a woman who identified herself as defendant’s housekeeper. Defendant denies that his housekeeper was served, but does not substantiate his assertion that the actual appearance of his housekeeper differs from the description provided in the affidavit of service, does not deny that the name of the housekeeper mentioned in the affidavit is . accurate, and fails to submit an affidavit from the housekeeper disputing that service was effected. Defendant also fails to advance a meritorious defense to the action. His vague assertion that any money he owed to plaintiff’s assignor has been repaid is insufficient in light of his failure to submit any documentation indicating that payments were made. We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.